Citation Nr: 1035430	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  09-20 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for disability due 
to a head injury.

2.  Entitlement to service connection for a right ear injury.

3.  Entitlement to service connection for a disability manifested 
by blurred vision and an inability to walk.

4.  Entitlement to service connection for rheumatoid arthritis.

5.  Entitlement to service connection for a right knee 
disability.

6.  Entitlement to service connection for a cardiovascular 
disability, including heart valve replacement.

7.  Entitlement to compensation benefits under the provisions of 
38 U.S.C. § 1151 for right groin pain due to cardiac 
catheterizations administered at the VA Medical Center (VAMC) in 
Omaha, Nebraska, in June 2005 and September 2006.

8.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 10 percent disabling.

9.  Entitlement to a temporary total disability rating based on 
the need for convalescence for right ear surgery.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from April 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from December 2008, January 2009, and September 2009 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

In May 2009, VA received a cassette tape from the Veteran 
containing a fifteen minute recording from February 2009.  The 
tape recording primarily pertained to concerns regarding syphilis 
or a blood disorder, and hypertension.  A petition to reopen a 
previously denied claim of service connection for a blood 
disorder was denied by the Board in March 2004.  Additionally, 
the Board denied a claim of service connection for hypertension 
in October 2008.  If the Veteran wishes to file a claim to reopen 
either of these service connection claims, he should file such a 
claim with his local RO.

In June 2010, additional evidence was associated with the claims 
file subsequent to the RO's final consideration of the claims in 
December 2009.  Because the evidence is not pertinent and does 
not have a bearing on the claim of service connection for a 
cardiovascular disability, a remand of that issue to the agency 
of original jurisdiction (AOJ) for a supplemental statement of 
the case (SSOC) is not required.  See 38 C.F.R. §§ 19.31, 19.37, 
20.1304 (2009).  To the extent the additional evidence pertains 
to any of the other claims on appeal, the AOJ will have an 
opportunity to consider the evidence on remand.

(The decision below addresses the Veteran's claim of service 
connection for a cardiovascular disability.  Additionally, by the 
decision below, a previously denied claim of service connection 
for a head injury is reopened.  The underlying claim of service 
connection for a head injury and the remaining issues on appeal 
are the subject of a remand that follows the decision.)


FINDINGS OF FACT

1.  By a February 2004 rating decision, the RO denied a claim of 
service connection for a head injury.  The Veteran did not appeal 
the decision.

2.  Evidence received since the RO's February 2004 decision 
relates to an unestablished fact necessary to substantiate the 
claim of service connection for a head injury and it raises a 
reasonable possibility of substantiating the underlying claim.

3.  The Veteran does not have a cardiovascular disability, 
including heart valve replacement, that is attributable to his 
active military service.


CONCLUSIONS OF LAW

1.  The February 2004 RO decision, which denied the Veteran's 
claim of service connection for a head injury, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2003).

2.  New and material evidence sufficient to reopen the previously 
denied claim of service connection for a disability due to head 
injury has been received.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).

3.  The Veteran does not have a cardiovascular disability, 
including heart valve replacement, that is the result of disease 
or injury incurred in or aggravated during active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Petition to Reopen a Previously Denied Claim of Service 
Connection

Service connection may be established for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009).

The Veteran originally filed a claim of service connection for a 
head injury in August 2003.  By a February 2004 rating decision, 
the RO denied the claim.  The Veteran was notified of the 
decision by a letter dated later in February 2004.  He did not 
appeal the decision and it became final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2003).  In August 
2008, the Veteran petitioned to reopen the claim, which is the 
subject of this appeal.

VA may reopen and review a claim, which has been previously 
denied, if new and material evidence is submitted by or on behalf 
of the veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence associated 
with the claims file since the prior final denial is, in fact, 
new.  As indicated by the regulation cited above, and by case 
law, new evidence is that which was not of record at the time of 
the last final disallowance (on any basis) of the claim, and is 
not merely cumulative of other evidence that was then of record.  
This analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  
Here, the last final denial pertinent to the claim now under 
consideration is the February 2004 RO decision.  For purposes of 
the new and material analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Furthermore, the Board must determine whether new and material 
evidence has been presented before it can reopen a claim to re-
adjudicate the issue going to the merits.  The issue of reopening 
a claim goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate the claim de novo.  See Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board 
is required to first consider whether new and material evidence 
is presented before the merits of a claim can be considered.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  In the 
Veteran's case, the RO did not reopen the claim at any point 
during the claim process.

The evidence of record at the time of the prior RO decision 
included:  service treatment records; VA-related medical records, 
dated from February 1947 to June 1949; a Social Services record, 
dated in June 1949; treatment records from the Omaha VAMC, dated 
from January 1991 to November 1992; VA examination reports, dated 
from September 2003 to October 2003; treatment records from 
St. Joseph Hospital/Creighton University Medical Center, dated 
from November 1993 to July 1995; blood donation cards, dated from 
1954 to 1996; hearing testimony from August 2003; and 
applications for benefits and statements from the Veteran.

In denying the claim in February 2004, the RO primarily relied on 
the service treatment records that were negative for any 
treatment or diagnosis of a head injury while in military 
service.  The RO determined that, although the Veteran may have 
had a current head injury condition, service connection was not 
warranted because a head injury did not occur or was not caused 
by military service.

Since the February 2004 decision, the new evidence that has been 
added to the record includes:  treatment records from the Omaha 
VAMC, dated from June 1992 to March 2010; VA examination reports, 
dated from January 2005 to October 2008; treatment records from 
St. Joseph Hospital/Creighton University Medical Center/Boys Town 
National Research Hospital, dated from November 1993 to April 
2007; treatment records from Alegent Health Family Care Clinic, 
dated from July 1980 to November 1996; hearing testimony from 
February 2006; an audio tape recording from February 2009; and 
statements from the Veteran and his family.

A review of the new evidence reveals that the Veteran submitted 
several statements, including via an audio tape recording, in 
which he described his claimed in-service head injury.  The 
Veteran states that his head was injured during basic military 
training.  Specifically, he states that he raised his head while 
digging foxholes during an exercise.  At that time, the bottom of 
a tank struck his helmet.  The Veteran states that it was a 
"little thunk" on the head and it caused him to experience 
headaches over the next two days.  In May 2010, the Veteran's 
daughter recalled that the Veteran told his family about the in-
service head injury from the tank.

The new lay evidence submitted by the Veteran and his daughter 
provides the basis for a finding of an in-service injury-head 
injury from a tank collision-that was not previously 
acknowledged at the time of the February 2004 decision.  It was 
determined by the RO that there was no evidence that the Veteran 
had a head injury during military service.  Thus, the lay 
evidence concerning the claimed in-service head injury is new 
because it was not previously before VA decision makers.  It is 
also material because it is supporting evidence of the in-service 
injury element of a service connection claim.  That is, it 
pertains to an unestablished fact necessary to substantiate the 
claim.  Although the Veteran mentioned a similar incident 
regarding the tank during the August 2003 hearing, it does not 
appear that the RO considered the testimony in connection with 
the Veteran's head injury claim when it decided the claim in 
February 2004.  This was possibly due to the fact that the August 
2003 hearing was conducted solely in connection with a separate 
hypertension claim.  In any case, the incident with the tank was 
not discussed in the February 2004 decision.

The Board finds that the lay statements provided by the Veteran 
regarding an in-service head injury constitute new and material 
evidence in connection with the claim of service connection for a 
head injury.  To be sure, the evidence is not dispositive as to 
whether the Veteran had a head injury during military service; 
rather, the evidence provides a basis by which any current head 
injury or disability could be attributed to military service that 
was not heretofore considered.  (As noted previously, credibility 
of the evidence is presumed in an analysis of new and material 
evidence.  See Justus, 3 Vet. App. at 512-13.)

Accordingly, the claim of service connection for a disability due 
to head injury is reopened with the submission of new and 
material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  
The Board will address the underlying claim of service connection 
in the remand section following the decision.



II. Service Connection for a Cardiovascular Disability

A. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002 & Supp. 2010).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty to 
notify the claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).

The Board finds that all notification action needed to make a 
decision as to the claim of service connection for a 
cardiovascular disability has been accomplished.  Through June 
2009 and August 2009 notice letters, the RO notified the Veteran 
and his representative of the information and evidence needed to 
substantiate the Veteran's claim of service connection for a 
cardiovascular disability.  The notice letters also provided the 
Veteran with the general criteria for assigning disability 
ratings and effective dates.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007).

The Board also finds that the June 2009 and August 2009 notice 
letters satisfy the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In those letters, the RO notified the 
Veteran that VA was responsible for obtaining relevant records 
from any Federal agency and that VA would make reasonable efforts 
to obtain relevant records not held by a Federal agency, such as 
from a state, private treatment provider, or an employer.  
Additionally, the notice letters asked the Veteran to submit 
medical evidence, opinions, statements, and treatment records 
regarding his claimed disability.  Consequently, a remand of this 
service connection issue for further notification of how to 
substantiate the claim is not necessary.

There is no indication that any additional action is needed to 
comply with the duty to assist in connection with the claim of 
service connection for a cardiovascular disability.  The 
Veteran's service treatment records have been obtained and 
associated with the claims file, as have treatment records from 
the Omaha VAMC.  The Veteran has indentified multiple private 
treatment providers who may possess relevant evidence.  The RO 
obtained records from a facility with varying names, including 
St. Joseph Hospital, Creighton University Medical Center, and 
Boys Town National Research Hospital.  Records were also obtained 
from Alegent Health Family Care Clinic.  The Veteran identified a 
Dr. Johnson by whom he was treated many years ago.  However, in 
October 2008, the Veteran stated that the records from Dr. 
Johnson would not be found and that they were not relevant to his 
claims.  In any case, a facility with the address supplied by the 
Veteran for Dr. Johnson responded that there were no available 
records.  The Veteran was informed of the various medical record 
requests throughout the claim process.  Thus, VA has properly 
assisted the Veteran in obtaining any relevant evidence.

The Board notes that a VA examination was not provided in 
connection with the claim of service connection for a 
cardiovascular disability.  As detailed in the analysis section, 
the Board finds that a remand for a medical examination or 
opinion is not warranted because one is not necessary to decide 
the claim.  This is so because the evidence does not establish 
that there was an in-service injury, disease, or event in 
connection with the claim.  See 38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  

B. Analysis

As noted previously, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.304.  In addition, certain chronic 
diseases, such as arteriosclerosis and cardiovascular-renal 
disease, may be presumed to have been incurred during service if 
the disease becomes manifest to a compensable degree within one 
year of separation from qualifying military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 
3.309 (2009).

In May 2009, the Veteran submitted a statement wherein he 
mentioned that he had heart surgery.  In June 2009, the RO 
contacted the Veteran to clarify the matter.  The Veteran 
responded that he wished to file a claim of service connection 
for heart surgery.

The United States Court of Appeals for Veterans Claims (Court) 
has held that a claim is not limited to the diagnosis identified 
by the Veteran.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
More precisely, a claim is for a disability that may reasonably 
be encompassed by several factors including:  (1) the claimant's 
description of the claim; (2) the symptoms the claimant 
describes; and (3) the information the claimant submits or that 
[VA] obtains in support of the claim.  Id. at 5.

In this case, the Veteran has been diagnosed with multiple 
cardiovascular disabilities in relation to his heart surgery that 
consisted of aortic valve replacement.  They include congestive 
heart failure, aortic stenosis, mitral insufficiency, and 
coronary artery disease.  Thus, the claim should be characterized 
as a claim of service connection for a cardiovascular disability 
generally rather than for one of the specific diagnoses.  
Although the RO characterized the claim specifically as one of 
heart valve replacement, the RO considered "heart condition" 
generally when it adjudicated the claim.  Therefore, the RO 
properly considered the claim in compliance with Clemons and the 
Board has characterized the issue as a claim of service 
connection for a cardiovascular disability.

(The Board notes that, for the purposes of this issue, 
hypertension is excluded from the analysis of the Veteran's 
cardiovascular disability claim.  As noted in the introduction, 
the Board denied a claim of service connection for hypertension 
in October 2008.  Hypertension is not encompassed by the factors 
surrounding the Veteran's present claim.  The Board will not 
address that separate and distinct disease of the arteries and 
veins.)

Post-service treatment records document that the Veteran 
underwent aortic valve replacement at Creighton University 
Medical Center in March 2007.  As noted previously, the Veteran 
has been diagnosed with congestive heart failure, aortic 
stenosis, mitral insufficiency, and coronary artery disease.  
Thus, the "current disability" element of the service 
connection claim has been established by the evidence of record.

A review of the service treatment records reveals that the 
cardiovascular portion of the Veteran's March 1943 entrance 
examination was normal.  A chest x-ray was negative.  An October 
1943 physical examination revealed no murmurs or arrhythmias and 
the Veteran's heart was within normal limits.  There were no 
abnormal physical abnormalities at that time.  The cardiovascular 
portion of the Veteran's December 1945 separation examination was 
also normal.  A chest x-ray revealed no abnormality.  The only 
defect listed on the separation examination was a wart on the 
left side of the head.

In consideration of the evidence of record, the Board finds that 
the Veteran does not have a cardiovascular disability, including 
heart valve replacement, that is attributable to his active 
military service.  Although the Veteran has the claimed 
disability, the evidence does not establish that he incurred an 
event, disease, or injury during active military service.  The 
service treatment records are negative for complaints of, 
treatment for, or a diagnosis of a cardiovascular disability.  
Significantly, the Veteran has not identified an in-service 
injury, disease, or event to which a cardiovascular disability 
could possibly be related.  The earliest documented indication of 
a cardiovascular disability is from a June 1994 VA x-ray of the 
heart that was consistent with atherosclerotic disease.  As this 
was seen nearly 50 years after the Veteran's military service, 
and because the Veteran has not indicated that he has had any of 
the diagnosed cardiovascular disabilities prior to this time, the 
evidence weighs against the claim.  Moreover, none of the 
Veteran's treating physicians has indicated that any 
cardiovascular disability is related to the Veteran's military 
service.

A claim of service connection is not substantiated solely by 
establishing the existence of the claimed disability.  Without 
sufficient evidence that the Veteran has a cardiovascular 
disability that was incurred in or is otherwise related to his 
active military service, service connection is not warranted.  
See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Moreover, 
because the evidence does not establish that there was an in-
service injury, disease, or event, the necessary threshold for 
providing a VA examination has not been met.  See Bardwell v. 
Shinseki, No. 08-2257 (U.S. Vet. App. Aug. 17, 2010) (citing 
McLendon, 20 Vet. App. at 82.).

Additionally, the Board notes that there is no objective evidence 
that a cardiovascular disability (arteriosclerosis or similar 
cardiovascular-renal disease) manifested itself to a compensable 
degree within one year of the Veteran's separation from military 
service.  As noted previously, atherosclerotic disease was first 
seen in an x-ray report in June 1994, which was nearly 50 years 
after service.  There are no medical records available for the 
year immediately following the Veteran's period of active 
service.  Records from February 1947 are available (shortly after 
one year), but they refer only to a right wrist problem.  Thus, 
service connection is not warranted for a cardiovascular 
disability on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.

For all the foregoing reasons, the Board finds that the claim of 
service connection for a cardiovascular disability, including 
heart valve replacement, must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance of 
the evidence is against the Veteran's claim of service 
connection, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 
1365 (Fed. Cir. 2001).

When the Veteran initially filed his claim of service connection, 
the RO took the claim as one for a temporary total disability 
based on convalescence due to surgical or other treatment.  See 
38 C.F.R. § 4.30 (2009).  To the extent this issue is 
contemplated by the Veteran's claim, a temporary total disability 
based on convalescence is not warranted.  Such ratings may be 
assigned only as a result of treatment of a service-connected 
disability.  Because the Veteran is not service connected for a 
cardiovascular disability, a convalescence rating (or any other 
benefit flowing from a service-connected disability) must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

The Veteran's claim of service connection for a disability due to 
head injury is reopened; to this limited extent, the appeal of 
this issue is granted.

Service connection for a cardiovascular disability, including 
heart valve replacement, is denied.


REMAND

A remand is warranted for the claim of service connection for a 
disability due to head injury.  Given that the Board has found 
that the claim should be reopened, the AOJ must adjudicate the 
claim on the merits in the first instance.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).

The Veteran should be sent an updated VCAA letter notifying him 
of the information and evidence necessary to substantiate a claim 
of service connection for a disability due to head injury.  This 
is so in light of the reopening of this claim.  38 C.F.R. 
§ 3.159(b)(1).

The claim of service connection for a right ear injury, the claim 
of service connection for a disability manifested by blurred 
vision and an inability to walk, and the claim for a temporary 
total disability rating based on the need for convalescence for 
right ear surgery must also be remanded.  The Veteran has 
primarily contended that these disabilities are secondary to his 
claimed head injury.  Thus, it follows that any Board action on 
the three claims would, at this juncture, be premature.  Hence, 
the Board will defer consideration of these issues.

In regards to the claims of service connection for rheumatoid 
arthritis and a right knee disability, the Board finds that 
additional development is warranted.  The Veteran did not 
identify any in-service injury or disease when he filed these two 
claims.  Subsequently, in June 2010, the Veteran's representative 
contended that service connection may be warranted on a secondary 
basis.  See 38 C.F.R. § 3.310 (2009).  The representative 
asserted that the Veteran's service-connected bilateral pes 
planus may have caused or aggravated a right knee disability and 
rheumatoid arthritis in multiple joints.  The representative 
submitted internet research showing that pes planus can have an 
effect on other areas of the body.  (The Veteran was awarded 
service connection for bilateral pes planus in 1947.)

The Veteran has not yet been afforded a VA medical examination or 
opinion in connection with these two claims.  The record reflects 
that the Veteran was diagnosed with arthritis in the right knee 
as early as 1991.  He underwent total arthroplasty of the right 
knee in 1995.  Recent treatment records show that the Veteran 
continues to have complaints of right knee pain.  Additionally, a 
February 2010 VA treatment record contains a diagnosis of 
rheumatoid arthritis of the hands, hips, and knees.  Because 
there is competent evidence of a current disability or persistent 
or recurrent symptoms of a disability and at least an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service-connected 
bilateral pes planus, a VA examination is warranted.  See 
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon, 
20 Vet. App. at 81.

On remand, the Veteran should be scheduled for a VA examination 
of his right knee and any joint affected by rheumatoid arthritis.  
The examiner should include in the report a nexus opinion as to 
whether the Veteran's bilateral pes planus caused or has made 
chronically worse any identified right knee disability and/or 
rheumatoid arthritis.  In accordance with the regulations, if the 
examiner determines that bilateral pes planus has made a right 
knee disability or rheumatoid arthritis chronically worse, the 
examiner should comment on whether any of the evidence of record 
constitutes a baseline of the level of severity of the right knee 
disability or rheumatoid arthritis.  The examiner should then 
provide an opinion as to how much the right knee disability or 
rheumatoid arthritis has worsened in severity as a result of the 
natural progress of the disability, if at all, from the time of 
the baseline to the current level of severity.

The Board notes that the Veteran was sent a VCAA notice letter 
concerning the claims of service connection for a right knee 
disability and rheumatoid arthritis.  However, because a theory 
of secondary service connection has subsequently been advanced 
for the two claims, the Veteran should be sent an updated VCAA 
letter notifying him of the information and evidence necessary to 
substantiate the claims of service connection on a secondary 
basis.  See 38 C.F.R. § 3.159(b)(1).

With respect to the issue of entitlement to compensation benefits 
under the provisions of 38 U.S.C. § 1151, the Veteran generally 
contends that he has groin pain due to cardiac catheterizations 
administered at the Omaha VAMC.  Generally, the provisions of 
38 U.S.C. § 1151 provide that compensation shall be awarded for 
additional disability that was caused by VA hospital care, 
medical or surgical treatment, or examination furnished to the 
Veteran, and the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA or an 
event not reasonably foreseeable.  See 38 U.S.C.A. § 1151 (West 
2002 & Supp. 2010); 38 C.F.R. § 3.361 (2009).

One cardiac catheterization apparently was administered in June 
2005 and one was administered on September 11, 2006.  
Specifically, the Veteran maintains that the catheter that was 
inserted into his right upper thigh (groin area) resulted in 
ongoing groin pain after the procedures.  The Veteran's 
representative also submitted argument and research regarding 
groin pain due to the Veteran's heart valve replacement surgery.  
However, a review of the record reveals that the Veteran 
underwent aortic valve replacement surgery on March 21, 2007, at 
the Creighton University Medical Center.  The provisions of 
38 U.S.C. § 1151 do not apply to surgery from a private facility 
(unless it was furnished to a veteran under a law administered by 
VA).

VA treatment records associated with claims file show that a 
cardiac catheterization was planned for June 2005 at the Omaha 
VAMC, but it does not appear that one was ultimately 
administered.  The records show that a cardiac catheterization 
was administered on September 11, 2006.  The actual report does 
not appear to be of record, but only a summary of the results.  
Consequently, the Board finds that it is necessary to remand the 
claim in order to request any cardiac catheterization report from 
the Omaha VAMC since January 2005 along with the complete 
clinical records from any such procedure.  It is important to 
have documentation of the actual hospital care, medical or 
surgical treatment, or examination in question.

The Veteran's representative also contends that the Veteran was 
not properly informed of the risks associated with the cardiac 
catheterization procedure.  Generally, all VA patient care shall 
be carried out only with the full and informed consent of the 
patient.  See 38 C.F.R. § 17.32 (2009).  At least for the 
September 11, 2006, procedure, it appears that an informed 
consent form was signed by the Veteran.  An entry from September 
10, 2006, reflects that "the attached image is an informed 
consent" for the procedure.  However, there is no informed 
consent document or image of such in the claims file.  Thus, on 
remand, any informed consent documentation that was prepared in 
connection with a cardiac catheterization at the Omaha VAMC since 
January 2005 must be obtained.

In light of the remand, the Veteran should be scheduled for 
another VA examination in connection with the claim for 
compensation under the provisions of 38 U.S.C. § 1151.  Although 
an examination and opinion was obtained in October 2008, it does 
not appear that all of the pertinent medical records were 
associated with the claims file at that time.  When the 
catheterization reports and informed consent documents are 
associated with the claims file, the prospective examiner will 
have a more complete record by which to provide an opinion.  
Additionally, the March 2007 operation report from Creighton 
University Medical Center was not available to the previous 
examiner.  The report indicates that part of the surgery included 
the insertion of a femoral arterial line.  This information may 
be useful to the prospective examiner.  In addition to an 
examination, the prospective examiner should provide an opinion 
as to whether any VA cardiac catheterization was administered in 
a manner that reflected carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA, and whether any additional disability was proximately 
caused by an event not reasonably foreseeable.

The Board finds that additional development is also necessary 
regarding the issue of entitlement to an increased rating for 
bilateral hearing loss, currently evaluated as 10 percent 
disabling.  When a Veteran is examined in connection with a claim 
for compensation, the report of the examination must include a 
"full description of the effects of disability upon the person's 
ordinary activity."  38 C.F.R. § 4.10 (2009).  In the context of 
an examination conducted for purposes of rating a hearing 
disability, the Court has held that "in addition to dictating 
objective test results, a VA audiologist must fully describe the 
functional effects caused by a hearing disability in his or her 
final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 
(2007); see also VBA Fast Letter 08-33 (Oct. 10, 2008).

In the Veteran's case, he was afforded a VA audiological 
examination in September 2008 that included objective audiometric 
testing.  However, a description of any functional effects caused 
by his hearing disability was not included in the examination 
report.  Consequently, the claim must be remanded for a complete 
audiological examination.  Additionally, the Veteran and his 
family members have indicated that the Veteran's hearing may have 
worsened since the September 2008 examination.  Thus, another VA 
compensation examination to assess the current degree of 
disability of hearing loss is appropriate.  See Palczewski v. 
Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 
10 Vet. App. 400, 403 (1997).

It appears that the Veteran continues to receive regular 
treatment at the Omaha VAMC.  Updated treatment records should be 
obtained in light of the remand.

Accordingly, these issues are REMANDED for the following actions:

1.  Send a new VCAA notice letter to the 
Veteran.  The letter should notify him of 
the information and evidence necessary to 
substantiate his remaining claims on 
appeal.  The letter must include notice 
regarding secondary service connection for 
a right knee disability and rheumatoid 
arthritis, as well as notice regarding the 
service connection claim for a disability 
due to head injury that has been reopened.  
The letter should also contain notice of 
the manner in which both disability ratings 
and effective dates are assigned for awards 
of disability benefits.  See 
Dingess/Hartman, 19 Vet. App. at 473.  The 
Veteran and his representative should be 
given an opportunity to respond to the 
notice, and any additional information or 
evidence received should be associated with 
the claims file.

2.  Obtain the Veteran's more recent 
treatment records (since October 2009) from 
the Omaha VAMC and associate the records 
with the claims folder.

3.  Obtain and associate with the claims 
folder any cardiac catheterization report 
from the Omaha VAMC since January 2005 and 
the Veteran's complete clinical records (or 
legible copies thereof) prepared in 
connection with the cardiac 
catheterizations.  Ensure that any consent 
forms for the cardiac catheterization 
procedures are included.

4.  Schedule the Veteran for a VA 
examination in connection with his claims 
of service connection for a right knee 
disability and rheumatoid arthritis.  
(Advise the Veteran that failure to appear 
for an examination as requested, and 
without good cause, could adversely affect 
his appeal. See 38 C.F.R. § 3.655 (2009).)  
The entire claims file, to include a 
complete copy of this remand, should be 
made available to, and reviewed by, the 
designated examiner.  All appropriate tests 
and studies, including x-rays, should be 
performed and all clinical findings should 
be reported in detail.  The examiner should 
determine the current disabilities 
involving the right knee, and identify any 
joints affected by rheumatoid arthritis.  
The examiner should provide an opinion, 
based on a thorough review of the evidence 
of record, as to the medical probabilities 
that the Veteran has a right knee 
disability or rheumatoid arthritis that was 
caused or made chronically worse by his 
service-connected bilateral pes planus.  If 
the examiner finds that bilateral pes 
planus has an effect on a right knee 
disability and/or rheumatoid arthritis, the 
examiner should comment on when the onset 
of "aggravation" took place and whether 
the claims file contains sufficient medical 
evidence created before the onset of 
aggravation to establish a baseline of the 
level of severity of any such disability.  
If a baseline is established, the examiner 
should comment on how much the right knee 
disability and/or rheumatoid arthritis has 
worsened in severity as a result of the 
natural progress of those disabilities, if 
at all, from the time of the baseline to 
the current level of severity.  The 
examiner must provide the complete 
rationale for the conclusion reached-to 
include, as appropriate, citation to 
specific evidence of record and/or medical 
authority.

5.  Schedule the Veteran for a VA 
examination with a physician in connection 
with his claim for compensation benefits 
under the provisions of 38 U.S.C. § 1151.  
The entire claims file, to include a 
complete copy of this remand, should be 
made available to, and reviewed by, the 
designated examiner.  All appropriate tests 
and studies should be performed and all 
clinical findings should be reported in 
detail.  The physician is requested to 
answer the following questions:

A.  Did the Veteran suffer additional 
disability of the right groin, not of 
his own willful misconduct, as the 
result of a cardiac catheterization 
furnished the Veteran by the Omaha 
VAMC since January 2005 (including one 
on September 11, 2006)?

B.  Was any additional disability 
proximately caused by carelessness, 
negligence, lack of proper skill, 
error in judgment, or similar instance 
of fault on the part of VA in 
furnishing a cardiac catheterization?  
Provide an opinion for each aspect of 
additional disability found.

C.  Was any additional disability 
proximately caused by an event not 
reasonably foreseeable?  Was the risk 
of that event the type of risk that a 
reasonable health care provider would 
have disclosed in connection with 
informed consent procedures?

The physician must provide the complete 
rationale for the conclusions reached-to 
include, as appropriate, citation to 
specific evidence of record and/or medical 
authority.

6.  Schedule the Veteran for a VA 
audiological examination to determine the 
level of disability of his bilateral 
hearing loss.  The entire claims file, to 
include a complete copy of this remand, 
should be made available to, and reviewed 
by, the designated examiner.  Puretone 
audiometry and Maryland CNC controlled 
speech discrimination test results must be 
provided.  38 C.F.R. § 4.85(a) (2009).  The 
examiner must provide a full description of 
the functional effects caused by the 
bilateral hearing loss.  See Martinak, 
21 Vet. App. at 455.

7.  After the requested examinations have 
been completed, the reports should be 
reviewed to ensure that they are in 
complete compliance with the directives of 
this remand.  If a report is deficient in 
any manner, it should be returned to the 
examiner.

8.  Undertake any additional development 
deemed necessary in connection with the 
claims of service connection for a head 
injury, a right ear injury, a disability 
manifested by blurred vision and an 
inability to walk, and the claim for a 
temporary total disability rating based on 
the need for convalescence for right ear 
surgery.

9.  After undertaking any other development 
deemed appropriate, re-adjudicate the 
remaining issues on appeal.  If any benefit 
sought is not granted, furnish the Veteran 
and his representative with a SSOC and 
afford them an opportunity to respond 
before the record is returned to the Board 
for further review.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until he 
is notified by VA.  The Veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


